DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 15/15/2021 in which Applicant lists claims 2-3, 7, 10-11, 17 and 20 as being cancelled, claims 5-6, 12 and 14-16 as being original, claim 4 as being previously presented, and claims 1, 8-9, 13 and 18-19 as being currently amended. It is interpreted by the examiner that claims 1, 4-6, 8-9, 12-16 and 18-19 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Response to Arguments
Applicant’s arguments, see pages 5-6 of the remarks, filed 12/15/2021, with respect to the rejections in view of Bagwell (US 9494787 B1), Thomas et al. (US 10429150 B1) and Thorpe et al. (US 2009/0002856 A1) have been fully considered and are persuasive.  Specifically, Applicant’s arguments that the art of record does not specifically disclose “a mechanism configured to move the inverting prism assembly, the mechanism including a front rotation actuator and a rear rotation actuator to move the inverting prism assembly about a rotation point located at the aperture stop, the front rotation actuator and the rear rotation actuator being concentric spherical surfaces having a center of rotation at the aperture stop”. Therefore, the rejection of the claims are hereby withdrawn. 
Allowable Subject Matter
Claims 1, 4-6, 8-9, 12-16 and 18-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Derek S. CHAPEL
Primary Examiner
Art Unit 2872